      Case 1:20-cv-03500-KBJ Document 17 Filed 01/07/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

______________________________________
                                      )
NATIONAL SECURITY ARCHIVE, et al., )
                                      )
      Plaintiffs,                     )
                                      )
      v.                              )                Civil Action No. 20-3500-KBJ
                                      )
DONALD J. TRUMP, et al.,              )
                                      )
      Defendants.                     )
______________________________________)

PLAINTIFFS’ NOTICE REGARDING ORAL ARGUMENT ON DEFENDANTS’
                      MOTION TO DISMISS

       In Defendants’ reply in support of their Motion to Dismiss, they “waive[d] oral

argument” to “further facilitate the expeditious resolution of this matter.” Defs.’ Reply at

2, ECF No. 16. In light of this late-breaking waiver, Plaintiffs respectfully submit this

notice to convey that a hearing on Defendants’ motion is necessary and appropriate both

because of the substantial legal questions presented in this case, and to ensure Plaintiffs

can fully address issues Defendants belatedly raised for the first time in their reply. See,

e.g., Defs.’ Reply at 22-23, ECF No. 16 (arguing for the first time that the “equities

weigh heavily against Plaintiffs’ claims,” which Defendants now assert is “one more

independent reason” for granting their motion); Defs.’ Mot. to Dismiss, ECF No. 14-1

(raising no such argument); Pls.’ Opp. at 12-13 & n.4, ECF No. 15 (noting Defendants’

motion did not dispute this issue).
     Case 1:20-cv-03500-KBJ Document 17 Filed 01/07/21 Page 2 of 2




Dated: January 7, 2021                   Respectfully submitted,

                                         /s/ Anne L. Weismann
                                         Anne L. Weismann
                                         (D.C. Bar No. 298190)
                                         5335 Wisconsin Avenue, N.W.
                                         Suite 640
                                         Washington, D.C. 20015
                                         Telephone: (301) 717-6610
                                         weismann.anne@gmail.com

                                         /s/ Nikhel S. Sus
                                         Nikhel S. Sus
                                         (D.C. Bar No. 1017937)
                                         CITIZENS FOR RESPONSIBILITY AND
                                         ETHICS IN WASHINGTON
                                         1101 K St. N.W., Suite 201
                                         Washington, DC 20005
                                         Telephone: (202) 408-5565
                                         Fax: (202) 588-5020
                                         nsus@citizensforethics.org

                                         Counsel for Plaintiffs
